DETAILED ACTION

Claims 1, 3, 9 and 14-15 have been amended. Claims 4 and 8 have been cancelled. Claims 16-17 have been added. Claims 1-3, 5-7, and 9-17 remain pending in the application.
Claims 1, 14 and 16-17 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to Specification and claims have overcome each and every objection and 101 rejections previously set forth in the Non-Final Office Action. As a result, each and every objection and 101 rejections have been withdrawn. 
However, newly added claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

Applicant’s amendments to the claims have NOT avoided invoking 112(f) previously set forth in the Non-Final Office Action. As a result, the 112(f) interpretations previously set forth in the Non-Final Office Action have been maintained.

Applicant's arguments regarding 35 USC § 102/103 rejections with respect to amended claims have been fully considered but respectfully found not persuasive.

Independent claims 1 and 14 have been amended to further specify:
1) compare the set of data values of the first scanning vector of the group to the set of data values of a previously irradiated second scanning vector of the group; determine, based on the comparison, at least one difference value indicative of a difference between the sets of data values of the first scanning vector and the second scanning vector;
2) the control unit is further configured to adapt during a build process of the work piece a process parameter of the apparatus, based on the determined quality measure.

Regarding 1, in the remarks, applicant argues in substance that Beckett teaches comparing the set of data values of the first scanning vector of the group to a baseline set of data values, a set of data values of a previously irradiated second scanning vector used as the baseline set of data values is from a previous test on different 3D printer, therefore Beckett does not explicitly further teach compare the set of data values of the first scanning vector of the group to the set of data values of a previously irradiated second scanning vector of the group; determine, based on the comparison, at least one difference value indicative of a difference between the sets of data values of the first scanning vector and the second scanning vector;

While the examiner agrees that Beckett teaches comparing the set of data values of the first scanning vector of the group to a baseline set of data values, a set of data values of a previously irradiated second scanning vector used as the baseline set of data values is from a previous test on different 3D printer. However, the examiner respectfully submits that applicant overlooked the factor that, in the same paragraph [0083] quoted in the remarks, Beckett teaches compare the set of data values of the first scanning vector of the group to the set of data values of a previously irradiated second scanning vector of the group; determine, based on the comparison, at least one difference value indicative of a difference between the sets of data values of the first scanning vector and the second scanning vector ([0083] to identifying performance change over time in the region, previous irradiated test patterns – previously irradiated second scanning vector of the group is stored and can be used as a baseline data, at a later time an scanning pattern in the region is compared to the stored previous irradiated test patterns to identify any changes in the performance – determine the difference and if the difference is not zero – any changes – a quality measure, the settings of the build process can be adapted to bring back the performance):
[0083] …, a nominal value used to generate FIG. 7A will be taken from a preceding test. …, when attempting to compare performance of two additive manufacturing devices, a nominal value can be identified by running a test using a first one of the additive manufacturing devices. The performance of the second additive manufacturing device could then be compared to the nominal values defined by the first additive manufacturing device. In some embodiments, where performance of the two additive manufacturing devices is within a predetermined threshold of five standard deviations, comparable performance can be expected from the two machines. … This type of test methodology can also be utilized in identifying performance changes over time. For example, after calibrating a machine, results of a test pattern can be recorded. After a certain number of manufacturing operations are performed by the device, the additive manufacturing device can be operated again. The initial test pattern performed right after calibration can be used as a baseline to identify any changes in the performance of the additive manufacturing device over time. In some embodiments, settings of the additive manufacturing device can be adjusted to bring the additive manufacturing device back to its post-calibration performance.
Therefore, the applicant’s argument is not persuasive.

Regarding 2), Beckett teaches the control unit is further configured to adapt during a build process of the work piece a process parameter of the apparatus, based on the determined quality measure ([0083] to identifying performance change over time in the region, previous irradiated test patterns – previously irradiated second scanning vector of the group is stored and can be used as a baseline data, at a later time an scanning pattern in the region is compared to the stored previous irradiated test patterns to identify any changes in the performance – determine the difference and if the difference is not zero – any changes – a quality measure, the settings of the build process can be adapted to bring back the performance)

Applicant’s other arguments were directed to certain features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The teachings of Beckett and Dave as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Another iteration of claim analysis has been made. Please refer to the corresponding sections of the claim analysis below for details.

Claim Objections

Claims 1, 10-11, 14 and 16-17 are objected to because of the following informalities:

Claims 1, 14 and 16-17 recite “data values of the time series to corresponding vector data” has a typo, should be “the data values of the time series to corresponding vector data”.

Claims 1, 14 and 16-17 recite “the set of data values of the first scanning vector of the group to the set of data values of a previously irradiated second scanning vector of the group” has a typo, should be “a set of data values of the first scanning vector of the group to a set of data values of a previously irradiated second scanning vector of the group”.

Claim 10 recites “the at least one second scanning vector or the combined set of data values derived from the at least two second scanning vectors” has typos, should be “the second scanning vector”.

Claims 10 and 11 recites “of the set of data values of the at least one second scanning vector or of the combined set of data values derived from the at least two second scanning vectors” has typos, should be “of the second scanning vector”.

Claims 16-17 recite “a position of the first scanning vector having a reduced quality measure” in last paragraph that has typos, should be “the position of the first scanning vector having the reduced quality measure”.

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"device", "control unit" and "means of the artificial intelligence module" in claims 1-14 and 16-17.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Regarding claim 16 and 17, the claims recite:
receive the sensor data as a time series of data values, wherein each data value is indicative of a process condition within the apparatus during producing the three-dimensional work piece;
receive planning data for the three-dimensional work piece, the planning data defining a plurality of scanning vectors and a sequence according to which the energy beam is scanned along the scanning vectors;
associate data values of the time series to corresponding vector data of the scanning vectors of the planning data to form a plurality of sets of data values for corresponding scanning vectors;
define, based on the planning data, a group of at least two scanning vectors among the plurality of scanning vectors, wherein the scanning vectors of the group meet a predefined similarity criterion;
compare the set of data values of the first scanning vector of the group to the set of data values of a previously irradiated second scanning vector of the group;
determine, based on the comparing, at least one difference value indicative of a difference between the sets of data values of the first scanning vector and the second scanning vector;
determine, based on the comparing, a quality measure of the work piece at a position of the first scanning vector;
upon the at least one difference value exceeding a threshold value, determine that the quality measure of the work piece at the position of the first scanning vector is reduced;
output a position of the first scanning vector having a reduced quality measure to a user.

Step 1: 
Claim 16 recites a device. Thus, the claim is directed to a product, which are statutory categories of invention. Claim 17 recites a method. Thus, the claim is directed to a process, which are statutory categories of invention.

Step 2A Prong one:
The limitation of associate data values of the time series to corresponding vector data of the scanning vectors of the planning data to form a plurality of sets of data values for corresponding scanning vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than “a control unit”, nothing in the claim element precludes the step from practically being performed in the mind. For example, other than “a control unit”, “associate” in the context of this claim encompasses the user manually matching the time series data with scanning vector in scan plan, as long as scanning vector and scanning plan are very simple. 
Similarly, the limitation of define, based on the planning data, a group of at least two scanning vectors among the plurality of scanning vectors, wherein the scanning vectors of the group meet a predefined similarity criterion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “define” in the context of this claim encompasses the user manually classifies scans into group based on the scan orientation, as long as scanning vector and scanning plan are very simple.
Similarly, the limitation of the set of data values of the first scanning vector of the group to the set of data values of a previously irradiated second scanning vector of the group, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “compare” in the context of this claim encompasses the user manually calculates the difference of the data values between the two scans, as long as the data, scanning vector and scanning plan are very simple.
Similarly, the limitation of determine, based on the comparing, a quality measure of the work piece at a position of the first scanning vector; and upon the at least one difference value exceeding a threshold value, determine that the quality measure of the work piece at the position of the first scanning vector is reduced, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determine” in the context of this claim encompasses the user manually comparing the difference to a threshold value to decide the quality changed or not, as long as the data, scanning vector and scanning plan are very simple.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites the additional limitations of sensor data of a sensor arranged in an apparatus, receive planning data for the three-dimensional work piece, receive planning data for the three-dimensional work piece and output a position of the first scanning vector having a reduced quality measure to a user. These additional limitations represent mere data gathering (sensing, obtaining or transmitting). These limitations are thus insignificant extra-solution activities. The recited “device”, “control unit” and “apparatus”, are additional elements which are to implement the system. But the recited “device”, “control unit” and “apparatus” are recited generically that they represent no more than mere instructions to apply the judicial exceptions on a controller system and a controller. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of computer. Even when viewed in combination, these additional limitation and additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) recited “device”;
2) “control unit”;
3) “apparatus”;
4) sensor data of a sensor;
5) receive planning data for the three-dimensional work piece;
6) receive planning data for the three-dimensional work piece;
7) output a position of the first scanning vector;
8) for producing a three-dimensional work piece via irradiation of layers of raw material with an energy beam;
9) each data value is indicative of a process condition within the apparatus during producing the three-dimensional work piece;
10) the planning data defining a plurality of scanning vectors and a sequence according to which the energy beam is scanned along the scanning vectors;
Regarding 1) – 3), as explained previously, “device”, “control unit” and “apparatus” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Regarding 4) - 7), as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. “sensor data of a sensor arranged in an apparatus”, “receive planning data for the three-dimensional work piece”, “receive planning data for the three-dimensional work piece” and “output a position of the first scanning vector having a reduced quality measure to a user, may be characterized preliminary data gathering, see MPEP 2106.05(g). Sensing, inputting information and outputting information in 3D printing are WURC, as disclosed in Beckett US 20190255654 A1. These limitations therefore remain insignificant extra-solution activities even upon reconsideration. Regarding 8)-10), “for producing a three-dimensional work piece via irradiation of layers of raw material with an energy beam” etc. are merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) – 10) do not amount to significantly more. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Beckett US 20190255654 A11.

Regarding claim 1, Beckett teaches a device for analyzing sensor data of a sensor arranged in an apparatus for producing a three-dimensional work piece via irradiation of layers of raw material with an energy beam (Fig. 1A [0043]), the device comprising a control unit configured to:
receive the sensor data as a time series of data values, wherein each data value is indicative of a process condition within the apparatus during producing the three dimensional work piece (Figs. 3 & 5 [0057] [0070] photodiode time series data collected);
receive planning data for the three-dimensional work piece, the planning data defining a plurality of scanning vectors and a sequence according to which the energy beam is scanned along the scanning vectors ([0071] detected scans are correlated to the scans in a scan plan);
associate data values of the time series to corresponding vector data of the scanning vectors of the planning data to form a plurality of sets of data values for corresponding scanning vectors (Fig. 5 [0057] [0059] [0071] [0079] data values of time series data are associated with detect scans and detect scans are correlated to the scans in the scan plan);
define, based on the planning data, a group of at least two scanning vectors among the plurality of scanning vectors, wherein the scanning vectors of the group meet a predefined similarity criterion ([0071] scans are grouped into scan types -similarity criterion based on the scan plan);
compare the set of data values of the first scanning vector of the group to the set of data values of a previously irradiated second scanning vector of the group; determine, based on the comparison, at least one difference value indicative of a difference between the sets of data values of the first scanning vector and the second scanning vector; determine, based on the comparing, a quality measure of the work piece at a position of the first scanning vector, wherein the control unit is further configured to adapt during a build process of the work piece a process parameter of the apparatus, based on the determined quality measure ([0059] [0079] [0061] [0071] [0072] [0083] possible defect scans are identified by comparing TED of individual scan to baseline data set of the region – the contour region, the region grouped by scan type; to identifying performance change over time in the region, previous irradiated test patterns - previously irradiated second scanning vector of the group, is stored and can be used as a baseline data, at a later time an irradiated scanning pattern is compared to the stored previous irradiated test patterns to identify any changes in the performance – determine the difference and if the difference is not zero – any changes – a quality measure, the settings of the build process can be adapted to bring back the performance). 
Beckett teaches:
[0043] FIG. 1A shows an embodiment of an additive manufacturing system that uses one or more optical sensing apparatus to determine the thermal energy density. The thermal energy density is sensitive to changes in process parameters such as, for example, energy source power, energy source speed, and hatch spacing. The additive manufacturing system of FIG. 1A uses a laser 100 as the energy source. The laser 100 emits a laser beam 101 which passes through a partially reflective mirror 102 and enters a scanning and focusing system 103 which then projects the beam to a small region 104 on the work platform 105. In some embodiments, the work platform is a powder bed. Optical energy 106 is emitted from the small region 104 on account of high material temperatures.

    PNG
    media_image1.png
    575
    505
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    777
    455
    media_image2.png
    Greyscale

 [0057] …, a raw photodiode data trace is received. The raw photodiode data trace can be generated using, for example, voltage data generated by the sensor in response to detection of emitted thermal energy. At 304, a portion of the raw photodiode trace that corresponds to a particular scan, scan.sub.i. is identified….
[0070] FIG. 5 shows a flowchart that illustrates an exemplary process 500 that uses data generated by an additive manufacturing system to determine a thermal energy density and identify portions of a part most likely to contain manufacturing defects. Data generated by the on-axis optical sensors 109 and the off-axis optical sensors 110 can be used alone or in combination to determine the thermal energy density. At 502, photodiode time series data can be collected. The photodiode time series data can be generated using, for example, voltage data associated with the sensors. At 504, laser drive time series data is collected. The laser drive time data may be associated with additional process parameters such as, laser power, laser speed, hatch spacing, x-y position, etc. The process at 506 can slice the photodiode time series data by dropping portions of the photodiode time series data that correspond to portions of the laser drive time series data that indicate a laser-off state. …

    PNG
    media_image3.png
    724
    501
    media_image3.png
    Greyscale

[0071] …, scan data can also be broken down by scan type. For example, an additive manufacturing machine can utilize scans having different characteristics. In particular, contour scans, or those designed to finish an outer surface of a part can have substantially more power than scans designed to sinter interior regions of a part. For this reason, more consistent results can be obtained by also segregating the data by scan type. In some embodiments, identification of scan types can be based on scan intensity, scan duration and/or scan location. In some embodiments, scan types can be identified by correlating the detected scans with scans dictated by a scan plan associated with the part being built.
[0059] At 316, the prorated thermal energy density (TED) for the i.sup.th scan, TED.sub.i, can be determined. TED.sub.i is an example of a set of reduced order process features. The TED is calculated using raw photodiode data. From this raw sensor data, the TED calculation extracts reduced order process features from the raw sensor data. TED.sub.i is sensitive to all user defined laser powder bed fusion process parameters, for example laser power, laser speed, hatch spacing, and many more. TED.sub.i can be calculated using equation (3): …
[0071] The process at 506 outputs only the laser-on photodiode data 508. The laser on photodiode data can be used by the process at 510 to converts the time-series data into sample-series data. The process at 510 segments the laser on photodiode data into ‘N’ sample sections. The use of 20 sample sections is meant to provide an example of one embodiment of the present invention. Any number of sample sections can be used with varying degrees of accuracy/resolution. In some embodiments, the set of sample sections can be referred to as a scanlet 520 since it generally takes multiple scanlets 520 to make up a single scan. The process at 512 can count the number of samples 516. The process at 514 can render an area of the lased part. In some embodiments, the lased part area 518 can be determined using the number of pixels in a display associated with the lased part. In other embodiments, the area can be calculated using the number of scans and data associated with process parameters. At 522, a process normalizes the scanlet data using total sample count lased part area 518, and scanlet data 520. In the illustrated embodiment, the scanlet metric data 524 is the thermal energy density for portions of the part associated with each scanlet. …
[0079] FIG. 6F shows the render area 626 of a lased part associated with a layer in the build plane. In some embodiments, once pdon.sub.i, the area of the part, A.sub.p, the length of the scan, L.sub.i, and the total length LSum.sub.p are determined, TED can be calculated using equation (7): …
[0061] TED.sub.i can be used for analysis during in process quality metric (IPQM) comparison to a baseline dataset. A resulting IPQM can be calculated for every scan. At 318, the IPQM quality baseline data set and the calculated TED.sub.i can be compared. In regions of the part where a difference between the calculated TED and baseline data set exceeds a threshold value, those regions can be identified as possibly including one or more defects and/or further processing can be performed on the region in near real-time to ameliorate any defects caused by the variation of TED from the baseline data set. In some embodiments, the portions of the part that may contain defects can be identified using a classifier … 
[0072] Next, a process 528 receives baseline scanlet metric data and the thermal energy density and outputs an IPQM quality assessment 530. The IPQM quality assessment 530 can be used to identify portions of the part most likely to contain manufacturing defects. The process 528 can include a classifier as discussed earlier in the specification. In addition to the methods and systems above, the process 528 can compare the candidate data, for example the scanlet metric data 524 and the baseline scanlet metric data using a Mahalanobis distance. …

    PNG
    media_image4.png
    575
    773
    media_image4.png
    Greyscale

[0083] …, a nominal value used to generate FIG. 7A will be taken from a preceding test. …, when attempting to compare performance of two additive manufacturing devices, a nominal value can be identified by running a test using a first one of the additive manufacturing devices. The performance of the second additive manufacturing device could then be compared to the nominal values defined by the first additive manufacturing device. In some embodiments, where performance of the two additive manufacturing devices is within a predetermined threshold of five standard deviations, comparable performance can be expected from the two machines. … This type of test methodology can also be utilized in identifying performance changes over time. For example, after calibrating a machine, results of a test pattern can be recorded. After a certain number of manufacturing operations are performed by the device, the additive manufacturing device can be operated again. The initial test pattern performed right after calibration can be used as a baseline to identify any changes in the performance of the additive manufacturing device over time. In some embodiments, settings of the additive manufacturing device can be adjusted to bring the additive manufacturing device back to its post-calibration performance.

Regarding claim 2, Beckett further teaches the data values are intensity values or temperature values of thermal radiation generated in a melt pool where the energy beam impinges on the raw material ([0004] [0059] TED of melt pool, [0009] temperature of melt pool).

Regarding claim 3, Beckett further teaches the device is configured to carry out at least the steps of receiving the sensor data, associating, comparing, and determining during a build process of the work piece ([0061] in real-time).

Regarding claim 5, Beckett further teaches the control unit is further configured to associate time data with the data values of the time series ([0057] [0070] [0071] matching photodiode time with laser drive time).

Regarding claim 7, Beckett further teaches the control unit is further configured to compare the set of data values of the first scanning vector of the group to a predefined reference set of data values associated to the group ([0061] baseline set).

Regarding claim 9, Beckett further teaches compare the at least one difference value to a stored difference value indicative of a difference between the sets of data values of two previously irradiated scanning vectors ([0081] each TED measurement is compared with the mean TED measurement collected).

Regarding claim 10, Beckett further teaches to perform the step of comparing by considering at least one of:
- course of absolute data values, such as decrease and/or increase of the data values from scanning vector to scanning vector ([0061] difference to mean value); 
- a relative comparison of data values, such as differences, deviations, and/or fluctuations with regard to each other ([0009] variations); 
- correlations of the set of data values of the first scanning vector and the set of data values of the at least one second scanning vector or the combined set of data values derived from the at least two second scanning vectors ([0061] [0081] correlation to mean or standard deviation, the Mahalanobis distance);
- absolute differences between data values of the first scanning vector and data values of the at least one second scanning vector or the combined set of data values derived from the at least two second scanning vectors ([0061] the difference to mean); and 
an extreme value analysis of extreme values of the set of data values of the first scanning vector and of the set of data values of the at least one second scanning vector or of the combined set of data values derived from the at least two second scanning vectors ([0015] peak temperature or minimum temperature).

Regarding claim 11, Beckett further teaches perform the step of comparing by considering only a subset of the set of data values of the first scanning vector and/or of the at least one second scanning vector or of the combined set of data values derived from the at least two second scanning vectors ([0071] the scanlet).

Regarding claim 12, Beckett further teaches output a data set that represents at least one two-dimensional image of a layer of the work piece, wherein the data values of the time series are assigned to corresponding pixels of the two-dimensional image (Fig. 4H [0079] point cloud data).

Regarding claim 13, Beckett further teaches:
an energy beam source for producing the energy beam and irradiating the energy beam onto the layers of raw material (Fig. 1 [0043] laser 100); and
a sensor configured to measure the time series of data values and to transmit the time series of data values to the device (Fig. 1 [0044] sensor 109).

Regarding claims 14 and 15, Beckett teaches claimed device and apparatus. Therefore, he teaches the method steps and program for implementing the device and apparatus. 

Claims 16 and 17 recite similar limitations to that of claim 1 therefore is rejected on the same basis.
In addition, Beckett further teaches:
determine, based on the comparing, a quality measure of the work piece at a position of the first scanning vector; upon the at least one difference value exceeding a threshold value, determine that the quality measure of the work piece at the position of the first scanning vector is reduced; and output a position of the first scanning vector having a reduced quality measure to a user. (Figs. 4G & 4H [0068] [0069] [0083] To identifying performance change over time in the region, previous irradiated test patterns can be used as a baseline data to identify any changes in the performance by comparing to baseline threshold and displayed with location associated).
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beckett as applied to Claims 1-5 and 7-15 above, in view of Dave US 20170266762 A12.

Regarding claim 6, Beckett further teaches the similarity criterion considers at least one of a similarity in whether a scanning vector is part of a contour of the work piece ([0071] contour or interior).
Beckett does not explicitly teach the similarity criterion considers at least one of a similarity in length of the scanning vectors, and a similarity in orientation of the scanning vectors.
Dave teaches the similarity criterion considers at least one of a similarity in length of the scanning vectors ([0046] binned based on scan length), and a similarity in orientation of the scanning vectors ([0041] grouped by scan orientation),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beckett to incorporate the teachings of Dave because they all directed to sensor data in 3D printing. The similarity criterion considers at least one of a similarity in length of the scanning vectors, and a similarity in orientation of the scanning vectors will help group the scanning vectors based on the similarity.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL TANG/Examiner, Art Unit 2115                                                                                                                                                                                                        




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Beckett is the prior art of record
        2 Dave is the prior art of record